DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election of species C1 and species A1 in the reply filed on 9/21/2021 is acknowledged. Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-7 are withdrawn from consideration as being drawn to a non-elected species.

Information Disclosure Statement
The information disclosure statement filed 2/14/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Non-patent literature document #4, a thesis by Chia-Hui Chen, was not submitted in its entirety.  Indeed, most of the thesis was not submitted.  Thus, non-patent literature document #4 was not considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 13, 15, 18, 25-26, 29, 34, and 47 are objected to because of the following informalities:
in claim 1, line 6: the comma after “and” should be deleted;
in claim 13, line 1: “the distance” should be “a distance”;
in claim 15, line 5: the comma after “and” should be deleted;
in claim 18, line 3: the comma after “and” should be deleted;
in claim 25, line 2: the comma after “and” should be deleted;
in claim 26, line 1: “measuring apparatus according to claim 1” should be “the measuring apparatus according to claim 1”;
in claim 26, line 5: the comma after “and” should be deleted;
in claim 29, line 1: “the distance” should be “a distance”;
in claim 34, line 4: the comma after “and” should be deleted; 

in claim 47, line 8: the comma after “and” should be deleted; and
in claim 47, line 12: “a said” should be “said”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-9, 11-13, 15, 18-19, 24-29, 34, 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an animal body” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “an animal body” of claim 1, line 1.  If they are the same, “an animal body” in lines 3-4 should be “the animal body”.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Claim 1 recites “signals” in line 5 and “signals” in line 6, but it is not clear if these recitations are the same as, related to, or different from each other.  If they are the same, “signals” in line 6 should be “the signals”.  If they are different, their relationship should be made clear and they should be distinguished from each other.

Claim 2 recites “at least some of the devices” in line 3, which contains the relative term “some” which renders the claim indefinite.  The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how many devices are encompassed by the expression “some of the device”.
Claims 3-4 are rejected by virtue of their dependence from claim 1.
Claim 4 recite “the device” in line 2, but it is not clear if this recitation is the same as, related to, or different from “at least one of the devices” of claim 4, lines 1-2.  If they are the same, “the device” in line 2 should be “the at least one of the devices”.  If they are different, their relationship should be made clear and they should be distinguished from each other.  Also, if they are different, it is not clear if “the device” of line 2 is referring to one of the other devices in “a plurality of devices” of claim 1, line 3.  Clarification is required.
Claim 8 recites “a respective device” in line 2, but it is not clear if this recitation is the same as, related to, or different from any of those devices referred in “a plurality of devices” of claim 1, line 3.   The relationship between “a respective device” of claim 8, line 2 and “a plurality of devices” of claim 1, line 3 should be made clear.
Claim 9 is rejected by virtue of its dependence from claim 8.
Claim 9 recites “at least some of the docks” in line 1, which contains the relative term “some” which renders the claim indefinite.  The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claim 9 recites “a device” in line 3, but it is not clear if this recitation is the same as, related to, or different from any of those devices referred in “a plurality of devices” of claim 1, line 3.   The relationship between “a device” of claim 9, line 3 and “a plurality of devices” of claim 1, line 3 should be made clear.  If they are different, there are insufficient antecedent bases for the recitations “the connection arrangement and the device controller of a device” in claim 9, lines 2-3.
Claim 11 recites “at least one device” in line 2, but it is not clear if this recitation is the same as, related to, or different from any of those devices referred in “a plurality of devices” of claim 1, line 3.   The relationship between “at least one device” of claim 11, line 2 and “a plurality of devices” of claim 1, line 3 should be made clear.  If they are different, there is insufficient antecedent basis for the recitation “the light source of at least one device” in claim 11, lines 1-2.
Claim 12 recites “at least two light sources” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a light source” of claim 1, line 3.   The relationship between “at least two light sources” of claim 12, line 2 and “a light source” of claim 1, line 3 should be made clear.  Relatedly, it is not clear if either occurrence of “light” of claim 12, line 3 is the same as, related to, or different from “light” of claim 1, line 3.  The relationship among these recitations should be made clear.
Claim 13 is rejected by virtue of its dependence from claim 12.
Claim 13 recites “the distance between each of the at least two light sources and the light detector” in lines 2-3, but it is not clear how there can be a single distance between a first light 
Claim 18 recites “light from the light source to an animal body” in line 3, but it is not clear if this recitation is the same as, related to, or different from “light towards an animal body” of claim 1, lines 3-4.  If they are the same, “light from the light source to an animal body” in claim 18 should be “the light towards the animal body”.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Claim 18 recites “an animal body” in line 3, but it is not clear if this recitation is the same as, related to, or different from “an animal body” of claim 1, line 1 and/or “an animal body” of claim 1, lines 3-4.  If they are the same, “an animal body” in lines 3-4 should be “the animal body”.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Claim 18 recites “light from said animal body to the light detector” in line 4, but it is not clear if this recitation is the same as, related to, or different from “light returning from said animal body” of claim 1, line 4.  If they are the same, “light from said animal body to the light detector” of claim 18 lines 3-4 should be “the light returning from said animal body”.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Claim 19 is rejected by virtue of its dependence from claim 18.
Claim 19 recites “generally cylindrical” in line 2 and in line 4, which contains the relative term “generally” which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one  cylindrical”.
Claim 24 recites “at least one device” in line 1, but it is not clear if this recitation is the same as, related to, or different from any of those devices referred in “a plurality of devices” of claim 1, line 3.   The relationship between “at least one device” of claim 24, line 1 and “a plurality of devices” of claim 1, line 3 should be made clear.  
Claim 24 recites “a medium” in line 2, but it is not clear if this recitation is the same as, related to, or different from “an animal body” of claim 1, line 1 and/or “an animal body” of claim 1, lines 3-4.   The relationship among these recitations should be made clear.
Claim 25 recites “a main controller” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a main controller” of claim 1, line 6.  If they are the same, “a main controller” of claim 25 should be “the main controller”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 25 recites “signals” in two places in line 2 and “signals” in line 4, but it is not clear if these recitations are the same as, related to, or different from each other or from “signals” in claim 1, line 5 or “signals” in claim 1, line 6.  Clarification is required.
Claim 25 recites “a connection arranged between the main controller and at least one of the devices” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a connection arrangement to which the device controllers of the plural devices are respectively connected” of claim 1, lines 7-8.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear and they should be distinguished from each other.

First, it is not clear if “changes”, “concentration”, “a chromophore”, “a biological medium”, “a light source”, “light towards a biological medium”, “a light detector”, “light emerging from said biological medium”, a device controller”, “signals” (first occurrence in line 6), “signals” (second occurrence in line 6), and “a main controller” are each the same as, related to, or different from “changes”, “concentration”, “a chromophore”, “a biological medium”, “a light source”, “light towards a biological medium”, “a light detector”, “light emerging from said biological medium”, a device controller”, “signals”, “signals”, and “a main controller”, respectively, of claim 1.  They appears to be the same elements, but the use of the indefinite articles (a, an) or the lack of any articles suggests they are different.  If they are the same, definite articles (the) should be used.  If they are different, their relationship with the recitations of claim 1 should be made clear and they should be distinguished from the recitations of claim 1.
Second, it is not clear if “signals” (first occurrence in line 6) and “signals” (second occurrence in line 6) are the same as, related to, or different from each other (in addition to “signals” in claim 1, line 5 or “signals” in claim 1, line 6).  Clarification is required. 
Third, it is not clear if “a biological medium” are the same as, related to, or different from “an animal body” of claim 1, line 1 and/or “an animal body” of claim 1, lines 3-4.   The relationship among these recitations should be made clear.

Claims 27-29 and 34 are rejected by virtue of their dependence from claim 26.
Claim 27 recites “the light source” in line 1, but it is not clear if this recitation is the same as, related to, or different from “a light source” of claim 26, line 4 and/or one of the light sources referred to in claim 1, line 3.  Clarification is required.
Claim 28 recites “at least two light sources” in line 1, but it is not clear if this recitation is the same as, related to, or different from “a light source” of claim 26, line 4 and/or “a light source” of claim 1, line 3.   The relationship among these three recitations should be made clear.  Relatedly, it is not clear if “light” of claim 28, line 2  or “light” in claim 28, line 3 is the same as, related to, or different from “light” of claim 1, line 3 and/or “light” in claim 26, line 4.  The relationship among these recitations should be made clear.
Claim 29 is rejected by virtue of its dependence from claim 28.
 Claim 29 recites “the distance between each of the at least two light sources and the light detector” in lines 2-3, but it is not clear how there can be a single distance between a first light source and the light detector and between a second light source and the light detector.  It appears “the distance between each of the at least two light sources and the light detector” should be “each distance between a respective one of the at least two light sources and the light detector”.  However, there is an additional issue as it is not clear if “the light detector” of claim 29 is referring to “a light detector” of claim 26, line 5 or one of the light detectors from claim 1, line 4.  Clarification on this point is required.

Claim 46 recites “the head” in line 2 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 47 recites “an animal body” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “an animal body” of claim 47, line 1.  If they are the same, “an animal body” in lines 3-4 should be “the animal body”.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Claim 47 recites “signals” in line 5, “signals” in line 6, and “signals” in line 11, but it is not clear if these recitations are the same as, related to, or different from each other.  If they are different, their relationship should be made clear and they should be distinguished from each other.  Clarification is required.
Claim 47 recites “a respective device” in line 7, but it is not clear if this recitation is the same as, related to, or different from any of those devices referred in “a plurality of devices” of claim 47, line 3.   The relationship between “a respective device” of claim 47, line 7 and “a plurality of devices” of claim 47, line 3 should be made clear.
If “a respective device” in claim 47, line 7 is the same as any of those devices referred in “a plurality of devices” of claim 47, line 3, the recitation “a plurality of docks each for removably receiving a respective device to mount the devices to the apparatus” in lines 7-8 contradicts this position since the respective device is already part of the apparatus.  If the respective device is already part of the apparatus, it cannot connect to an apparatus that it is 
Claim 47 recites “at least some of the docks” in line 9, which contains the relative term “some” which renders the claim indefinite.  The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how many docks are encompassed by the expression “some of the docks”.
Claim 47 recites “a device” in line 11, but it is not clear if this recitation is the same as, related to, or different from any of those devices referred in “a plurality of devices” of claim 47, line 3 and/or “a respective device” of claim 47, line 7.   The relationship among these recitations should be made clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 11-12, 15, 18-19, 26-28, 34, and 46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2014/0275891 (Muehlemann)(previously cited).
To the extent that it can be argued that all the features taught by Muehlemann are not provided in a single embodiment, Muehlemann discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Muehlemann.
With respect to claim 1, Muehlemann teaches a measuring apparatus for fitting to an animal body for measuring changes in concentration of a chromophore in the animal body, the measuring apparatus comprising:
a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann), each device having a light source (the optical sources 202 of Muehlemann) for emitting light towards an animal body to which the measuring apparatus is fitted in use, a light detector (the optical detectors 204 of Muehlemann) for detecting light returning from said animal body, and a device controller (the LED controller 512 and the microcontroller 514 of Muehlemann) for receiving signals from and sending signals to a main controller; and
a connection arrangement (the cabled or wireless connector 114 of Muehlemann; the cabled connector 604 of Muehlemann) to which the device controllers of the plural devices are respectively connected.

With respect to claim 12, Muehlemann teaches that each of the plurality of devices comprises at least two light sources wherein a first light source is arranged to emit light of a first wavelength and a second light source is arranged to emit light of a second wavelength which is different from the first wavelength (paragraphs 0012, 0065, and 0110 of Muehlemann).
With respect to claim 15, Muehlemann teaches that each of the plurality of devices comprising: a current-to-digital converter for the light detector, the current-to-digital converter having a transimpedance amplifier (the transimpedance amplifier 516 of Muehlemann) and an analognue-to-digital converter (the ADC 518 of Muehlemann), wherein: the transimpedance amplifier is arranged to produce a voltage output; and, the analogue-to-digital converter is arranged to read the voltage output by the amplifier (paragraph 0125 of Muehlemann).
With respect to claim 18, Muehlemann teaches that each of the plurality of devices comprising a plurality of light guides (the optically transparent cover 1508 of Muehlemann), wherein: a first light guide is arranged to guide light from the light source to an animal body (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann); and, a second light guide is arranged to guide light from said animal body to the light detector (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann).
With respect to claim 19, Muehlemann teaches that at least one of: the first light guide is generally cylindrical and arranged around the light source; and the second light guide is generally cylindrical and arranged around the light detector (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann). 

With respect to claim 27, Muehlemann teaches that the light source is arranged to emit near- infrared light (paragraphs 0092, 0109 of Muehlemann).
With respect to claim 28, Muehlemann teaches at least two light sources wherein a first light source is arranged to emit light of a first wavelength and a second light source is arranged to emit light of a second wavelength which is different from the first wavelength (paragraphs 0012, 0065, and 0110 of Muehlemann).
With respect to claim 34, Muehlemann teaches a current-to-digital converter for the light detector, the current-to-digital converter having a transimpedance amplifier (the transimpedance amplifier 516 of Muehlemann)  and an analogue-to-digital converter (the ADC 518 of Muehlemann), wherein: the transimpedance amplifier is arranged to produce a voltage output; and, the analogue-to-digital converter is arranged to read the voltage output by the amplifier (paragraph 0125 of Muehlemann).
With respect to claim 46, Muehlemann teaches a wearable brain interface system comprising:
a headgear configured to be worn on the head of a user (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann);

a master controller unit coupled to each of the devices and configured to control the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of U.S. Patent Application Publication No. 2009/0105605 (Abreu).
Muehlemann teaches a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) that are attached using a support 102. In the related field of optical detecting, Abreu teaches the use of a docking connection for mounting an optical sensor to a support (recess 3696 of FIGS. 100G; recess 3752 with plugs 3764, 3766 of FIG. 100J of Abreu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the docking connection of Abreu for attaching the optical sensors of Muehlemann to the support 102 of Muehlemann since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it provides a secure and removable connection.
With respect to claim 8, the combination teaches or suggests a plurality of docks each for removably receiving a respective device (the docking connections suggested by Abreu).

s 2-4, 9, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of U.S. Patent Application Publication No. 2012/0089369 (Abuzeni).
Muehlemann teaches a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) that are attached using a support 102. In the related field of optical detecting, Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the docking connection of Abreu for attaching the optical sensors of Muehlemann to the support 102 of Muehlemann since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it provides a secure and removable connection.
Muehlemann teaches that the host module 106 may be connected to multiple optical sensors via a single cable which splits to go to each optical sensor (paragraph 0128 of Muehlemann) while Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  Abuzeni teaches that docking stations may have electrical connectors so as to permit multiple sensors to connect via a shared USB connection (paragraph 0024, 0032, 0034, and 0038 of Abuzeni).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including an electrical connection and a shared USB connection in the combination as a means for connecting the devices to the host module 106 of Muehlemann since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) Muehlemann teaches that the host module 106 may be 
With respect to claim 2, the combination teaches or suggests that the connection arrangement is provided at least in part by a shared bus having plural connector ports to which the device controllers of at least some of the devices are respectively connected (the electrical connections in the docking connections and the USB connection of the combination).
With respect to claim 3, the combination teaches or suggests that the shared bus is a shared serial communication bus (the USB connection of the combination).
With respect to claim 4, the combination teaches or suggests that at least one of the devices has a connector for removably connecting the device to the shared bus (the electrical connections in the docking connections for connecting to the USB connection of the combination). 
With respect to claim 9, the combination teaches or suggests that at least some of the docks comprise an electrical connector for making a connection between the connection arrangement and the device controller of a device received in the dock (the electrical connections in the docking connections and the USB connection of the combination).
With respect to claim 47, the combination teaches or suggests a measuring apparatus for fitting to an animal body for measuring changes in concentration of a chromophore in the animal body, the measuring apparatus comprising:
a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann), each device having a light source for emitting light towards. an animal body to which the measuring apparatus is fitted in use (the optical sources 202 of Muehlemann), a light detector for detecting light returning from a said animal body 
a plurality of docks each for removably receiving a respective device to mount the devices to the apparatus (the docking connections suggested by Abreu); and,
an electrical connection arrangement, at least some of the docks comprising an electrical connector for making respective connections between the electrical connection arrangement and the device controller of a device received in the dock to allow signals to be passed between the device controllers of the plural devices and a said main controller (the electrical connections in the docking connections and the USB connection of the combination).

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann.
Muehlemann teaches that processing may involve comparing (or otherwise using) detected quantities representing an optical signal from a single optical source that is detected by multiple optical detectors located at different distances from the optical source. Because the depths to which the detected optical signals travel within the subject may depend on the distance between the optical source and the optical detector, using multiple optical detectors located at different distances from the optical source may provide information about different depths within the subject, and thus allow for comparison of such information (paragraph 0095 of Muehlemann).   Muehlemann further teaches that optical detectors 8, 9, and 15 are located at increasing distances L1, L2, and L3, respectively, from the optical source 5, and may be 
In view of the above, the features “wherein the distance between the at least two light sources is no more than 15% of the distance between each of the at least two light sources and the light detector” (claim 13) and “the distance between the at least two light sources is no more than 15% of the distance between each of the at least two light sources and the light detector” (claim 29) would have been obvious. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of U.S. Patent Application Publication No. 2017/0172447 (Mitra).
Muehlemann teaches that the optical system may be used in combination with electroencephalography (EEG)(paragraph 0080 of Muehlemann).  Mitra teaches that EEG electrodes may be mounted on the same device as the optical components of optical sensors (abstract and paragraphs 0014-0016 and 0040-0046 of Mitra; FIGS. 1-5 of Mitra).1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the EEG electrodes on the same devices as the optical components, as suggested by Mitra, since (1) Muehlemann teaches the use of EEG measurements and Mitra teaches a suitable location for such EEG measurements and/or (1) it provides a more compact device.
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of U.S. Patent Application Publication No. 2005/0020927 (Blondeau).
Muehlemann teaches a main controller for sending signals to and receiving signals from the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann); and a connection arranged between the main controller and at least one of the devices (the cabled or wireless connector 114 of Muehlemann; the cabled connector 604 of Muehlemann), the connection being arranged to relay signals between the main controller and the devices, the signals including at least one of light source intensity instructions, clock signals and data signals and the main controller being arranged to initiate communication with the devices (The host module 106 and central unit 108 performs various functions, including controlling operation of the sensor 104 and processing the collected data; paragraph 0067 of Muehlemann).  Blondeau teaches that a system clock in the main/host/central unit assures adequate clocking of operation of the main/host/central unit and its peripheral components (paragraph 0030 of Blondeau). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main controller arranged to generate a system clock since it assures adequate clocking of operation of the main/host/central unit and its devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 46-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46 and 50 of copending Application No. 17/385247 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 46 of the present application has all the features of claim 46 of the reference application.
Claim 47 of the present application has all the features of claim 50 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8-9, 11-13, 15, 18-19, 26-29, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46 and 50 of copending Application No. 17/385247 (reference application) in view of Muehlemann. 
With respect to claims 1 and 26, claim 46 of the reference application has all the features of these claims except it does not include a device controller and/or a connection arrangement.  Muehlemann discloses these features.  It would have been obvious to include the device controller and connection arrangement of Muehlemann since it permits the operation of the 
With respect to claims 8-9, claim 50 (as modified) has all the features of these claims.
With respect to claims 11 and 27, Muehlemann teaches that the light source is arranged to emit near-infrared light (paragraphs 0092, 0109 of Muehlemann; paragraphs 0012, 0065, and 0110 of Muehlemann).  It would have been obvious to use the NIR light of Muehlemann since it permits the determination of chromophores.
With respect to claims 12 and 28, Muehlemann teaches that each of the plurality of devices comprises at least two light sources wherein a first light source is arranged to emit light of a first wavelength and a second light source is arranged to emit light of a second wavelength which is different from the first wavelength (paragraphs 0012, 0065, and 0110 of Muehlemann).  It would have been obvious to include two different light sources with two different wavelengths so that multiple chromophores may be determined.
With respect to claim 13 and 29, Muehlemann teaches that processing may involve comparing (or otherwise using) detected quantities representing an optical signal from a single optical source that is detected by multiple optical detectors located at different distances from the optical source. Because the depths to which the detected optical signals travel within the subject may depend on the distance between the optical source and the optical detector, using multiple optical detectors located at different distances from the optical source may provide information about different depths within the subject, and thus allow for comparison of such information (paragraph 0095 of Muehlemann).  Muehlemann further teaches that optical detectors 8, 9, and 15 are located at increasing distances L1, L2, and L3, respectively, from the optical source 5, and may be considered as first nearest neighbor to optical source 5, second nearest neighbor to 
In view of the above, the features “wherein the distance between the at least two light sources is no more than 15% of the distance between each of the at least two light sources and the light detector” (claim 13) and “the distance between the at least two light sources is no more than 15% of the distance between each of the at least two light sources and the light detector” (claim 29) would have been obvious. 
With respect to claims 15 and 34, Muehlemann teaches that each of the plurality of devices comprising: a current-to-digital converter for the light detector, the current-to-digital converter having a transimpedance amplifier (the transimpedance amplifier 516 of Muehlemann) and an analognue-to-digital converter (the ADC 518 of Muehlemann), wherein: the transimpedance amplifier is arranged to produce a voltage output; and, the analogue-to-digital converter is arranged to read the voltage output by the amplifier (paragraph 0125 of Muehlemann).  It would have been obvious to include these arrangements so that the light detector readings may be converted to usable data.
With respect to claims 18-19, Muehlemann teaches that each of the plurality of devices comprising a plurality of light guides (the optically transparent cover 1508 of Muehlemann), wherein: a first light guide is arranged to guide light from the light source to an animal body (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann); and, a second light guide is arranged to guide light from said animal body to the light detector (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann).  It 

Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of copending Application No. 17/385247 (reference application) in view of Muehlemann, in view of Abreu, and further in view of Abuzeni.
Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the docking connection of Abreu for attaching the devices to the headgear of claim 46 of the reference application since it provides a secure and removable connection.
Muehlemann teaches that the host module 106 may be connected to multiple optical sensors via a single cable.  Abuzeni teaches that docking stations may have electrical connectors so as to permit multiple to connect via a shared USB connection (paragraph 0024, 0032, 0034, and 0038 of Abuzeni).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including an electrical connection and a shared USB connection in the combination as a means for connecting the devices to the master controller unit of claim 46 of the reference application since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) Muehlemann teaches that the host module 106 may be connected to multiple optical sensors via a single cable and Abuzeni teaches one such manifestation of such an arrangement.
With respect to claim 2, the combination includes that the connection arrangement is provided at least in part by a shared bus having plural connector ports to which the device 
With respect to claim 3, the combination includes that the shared bus is a shared serial communication bus (the USB connection of the combination).
With respect to claim 4, the combination includes that at least one of the devices has a connector for removably connecting the device to the shared bus (the electrical connections in the docking connections for connecting to the USB connection of the combination). 

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of copending Application No. 17/385247 (reference application) in view of Muehlemann, and further in view of Mitra.
Muehlemann teaches that an optical system may be used in combination with electroencephalography (EEG)(paragraph 0080 of Muehlemann).  Mitra teaches that EEG electrodes may be mounted on the same devices as the optical components of optical sensors (abstract and paragraphs 0014-0016 and 0040-0046 of Mitra; FIGS. 1-5 of Mitra).2  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the EEG electrodes on the same devices as the optical components, as suggested by Mitra since it provide EEG measurements in a compact device.
With respect to claim 24, the combination teaches or suggests at least one device comprising an electrode arranged to measure electrical signals produced in a medium to non- invasively monitor electrical activity in the medium (the EEG electrodes of the combination).


Muehlemann teaches a main controller for sending signals to and receiving signals from the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann); and a connection arranged between the main controller and at least one of the devices (the cabled or wireless connector 114 of Muehlemann; the cabled connector 604 of Muehlemann), the connection being arranged to relay signals between the main controller and the devices, the signals including at least one of light source intensity instructions, clock signals and data signals and the main controller being arranged to initiate communication with the devices (The host module 106 and central unit 108 performs various functions, including controlling operation of the sensor 104 and processing the collected data; paragraph 0067 of Muehlemann).  It would have been obvious to have the master controller unit of claim 46 of the reference application to perform these functions since claim 46 requires it controls the devices and Muehlemann discloses such control operations.  Blondeau teaches that a system clock in the main/host/central unit assures adequate clocking of operation of the main/host/central unit and its peripheral components (paragraph 0030 of Blondeau). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main controller arranged to generate a system clock since it assures adequate clocking of operation of the main/host/central unit and its devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/            Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 FIG. 1 and paragraphs 0029-0033 of U.S. Patent Application Publication No. 2017/0281014 teach this as well.
        2 FIG. 1 and paragraphs 0029-0033 of U.S. Patent Application Publication No. 2017/0281014 teach this as well.